Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees (WO 2013/188908) in view of Becher (4,920,659).
The device as claimed is substantially disclosed by Rees with a size measurement apparatus 1 that a user wears on a body part to specify a size and a shape of the body part, characterized by comprising measurement sensors 3 each configured to measure a physical change amount based on a change in electric characteristic, the measurement sensor measuring a degree of extension of a base material caused by the shape of the body of the user with the measurement sensor 3 is formed into an extensible band-like or ring-like shape (around the arm and leg as shown in figure 5), but lacks that apparatus having non-extensible portions formed of non-extensible material and wherein the measurement sensors extend between the non-extensible portions.  Becher teaches using a measurement sensor formed into an extensible band-like or ring-like shape with a non-extensible portion formed of non-extensible material and wherein the measurement sensors extend between the non-extensible portions (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the extensible band-like or ring-like shape of Rees (around the arm and leg as shown in figure 5) out of an apparatus having non-extensible portions formed of non-extensible material and wherein the measurement sensors extend between the non-extensible portions as taught by Becher to focus the moving part of the measuring device to the sensor part of the apparatus for a more accurate measurement.
With respect to claim 2 the combination of Rees in view of Becher discloses a main body unit 1 (Rees) in a clothing shape, wherein the measurement sensors 3 (Rees) are formed from an extensible material and arranged on the main body unit in a lattice shape (see figure 5 or Rees).
With respect to claim 3 the combination of Rees in view of Becher discloses a main body unit 1 (Rees) in a clothing shape, wherein the measurement sensors 3 (Rees) are formed from an extensible material and arranged at an arbitrary position of the main body unit at which a clothing dimension or body dimension is usually measured.
With respect to claim 6 the combination of Rees in view of Becher discloses the measurement sensors (see Rees page 5 lines 21-26 and page 8 lines 4-7 for a disclosure of the sensors being any old and well known distance measuring sensors) each comprise comprises a pair of plate-like electrodes and a dielectric film arranged between the pair of electrodes and specifies a degree of extension of the electrodes caused by a shape of a body of a user based on a change in capacitance due to extension of the electrodes upon application of a tensile force.
With respect to claim 7 the combination of Rees in view of Becher discloses the measurement sensors (see Rees page 5 lines 21-26 and page 8 lines 4-7 for a disclosure of the sensors being any old and well known distance measuring sensors) each comprise comprises a plate-like electrode having extensibility and specifies a degree of extension of the electrode caused by a shape of a body of a user based on a change in electric resistance value due to extension of the electrode upon application of a tensile force.
With respect to claim 8 the combination of Rees in view of Becher discloses a user terminal (figure 7 of Rees) configured to acquire data representing a change in electric characteristic measured by the measurement sensors from the size measurement apparatus; and a management server configured to acquire data representing the change in electric characteristic from the user terminal, convert the acquired data representing the change in electric characteristic into data representing a physical change amount, and provide the data to the user terminal.
With respect to claim 9 the combination of Rees in view of Becher discloses a user terminal (Figure 7 of Rees) configured to be operated by the user; and a management server configured to acquire data representing the change in electric characteristic from the size measurement apparatus, convert the acquired data representing the change in electric characteristic into data representing a physical change amount, and provide the data to the user terminal.
With respect to claim 10 the combination of Rees in view of Becher discloses the management server (figure 7 of Rees) includes a database configured to manage a size and a shape of apparel merchandise, refers to the database upon conversion to data representing the physical change amount, searches for the apparel merchandise matching data representing the physical change amount, and transmits the search result to the user terminal.
With respect to claim 11 the combination of Rees in view of Becher discloses the management server (figure 7 of Rees) transmits, to the user terminal, information including a URL of a Web page for purchase of the apparel merchandise as merchandise search result information indicating a search result on the apparel merchandise, and the user terminal acquires a Web page for purchase of the apparel merchandise by using information including the URL.
With respect to claim 12 the combination of Rees in view of Becher discloses the management server (figure7 of Rees) includes a database configured to manage a size and a shape of apparel merchandise, refers to the database upon conversion to data representing the physical change searches for the apparel merchandise matching data representing the physical change amount, and transmits the search result to the user terminal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855